IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MORRIS WILLIAMS,                               : No. 110 WM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS                          :
ALLEGHENY COUNTY,                              :
                                               :
                     Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.